Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions Financial Highlights, Independent Registered Public Accounting Firm, Disclosure of Portfolio Holdings, and Shareholder Reports and to the use of our report on Nicholas II, Inc. dated November 3, 2006 which is incorporated by reference in this Registration Statement (Form N-1A) of Nicholas II, Inc. filed with the Securities and Exchange Commission in this Post-Effective Amendment No. 30 to the Registration Statement under the Securities Act of 1933 (File No. 002-85030) and in this Amendment No. 30 to the Registration Statement under the Investment Company Act of 1940 (File No. 811-03851). /s/ ERNST & YOUNG LLP Chicago, Illinois January 26, 2007
